Filed 6/20/22 P. v. Avalos CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B316891
                                                          (Super. Ct. No. BA173560-03)
     Plaintiff and Respondent,                                (Los Angeles County)

v.

JUAN RODRIGUEZ AVALOS,

     Defendant and Appellant.



      Juan Rodriguez Avalos appeals from an order denying his
motion to dismiss his restitution order pursuant to Assembly Bill
(A.B.) 1869 (2019-2020 Reg. Sess.). For reasons we shall explain,
we dismiss the appeal.
      In 1999, appellant was convicted of two counts of
residential robbery in concert with others (Pen. Code, §§ 211, 213,
subd. (a)(1)(A)),1 attempted robbery (§§ 664/211), residential
burglary (§459), rape in concert (§ 264.1) and kidnapping to


         1   All statutory references are to the Penal Code.
commit robbery (§ 209, subd. (b)(1)). The jury also found true the
firearm (§ 12022.5, subd. (a)(1)) and one “strike” allegations
(§ 667.61, subds. (a), (b), (e)).
        The trial court imposed a state prison sentence of 55 years
to life and ordered appellant to pay a $10,000 restitution fine
(§ 1202.4, subd. (b)) and a “fee” of $200 pursuant to section 290.3,
subdivision (a).) On direct appeal, we affirmed the convictions
with modifications to the sentence. (People v. Lopez et al. (Apr.
24, 2001, B138199) [nonpub. opn.].)
        Appellant filed an in pro. per. motion to dismiss the
restitution fine pursuant to A.B. 1869, which went into effect on
January 1, 2021. The trial court summarily denied the motion,
noting that A.B. 1869 does not apply to restitution fines imposed
under section 1202.4, subdivision (b). Appellant filed a timely
notice of appeal.2
        We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
which raises no arguable issues. We advised appellant he had 30
days within which to personally submit any contentions or issues
that he wished us to consider. He subsequently filed a two-page
handwritten supplemental brief.
        Because this is an appeal from an order denying
postconviction relief, appellant is not entitled to our independent
review pursuant to People v. Wende (1979) 25 Cal.3d 436. (People


      2 The trial court could not locate a copy of appellant’s
motion to include in the record on appeal. Appellant’s appointed
counsel also was unable to locate the document in the court file or
to obtain a copy from appellant. Nonetheless, the content of the
motion is apparent from the court’s description of the motion in
its order.



                                 2
v. Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020)
52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,
S264278.) We do, however, consider the issues raised in
appellant’s supplemental brief. (Cole, at p. 1040.)
       Appellant maintains that A.B. 1869 entitles him to relief
from the $10,000 restitution fine. He is incorrect. A.B. 1869
added section 1465.9, which repealed and made unenforceable a
range of court-imposed costs. It had no effect, however, on
restitution fines imposed under section 1202.4, subdivision (b).
     Since nothing in appellant’s supplemental brief raises an
arguable issue on appeal from the order denying his motion to
dismiss the restitution fine, we dismiss the appeal. (People v.
Serrano, supra, 211 Cal.App.4th at pp. 503-504.)
                         DISPOSITION
      The appeal is dismissed.




                                     PERREN, J.

We concur:



      GILBERT, P.J.



      YEGAN, J.




                                 3
                   Shelly Torrealba, Judge
             Superior Court County of Los Angeles
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4